Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claim 33 is amended. Claims 1-32 are canceled. Claims 40, 46-56 are withdrawn. 
Claims 33-39, 41-45 are under consideration.

Specification
2. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the specification has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 101 
3. (previous rejection, withdrawn) Claims 33-35, 39, 41-45 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant contends: claim 33 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 102/103
4. (previous rejection, withdrawn) Claims 33, 34, 39, 41, 43-45 were rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 
 Applicant contends: claim 33 has been amended; Bachmeyer et al. fails to teach or suggest residual amount of cell culture DNA.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 35-38, 42 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bachmeyer et al. as applied to claims 33, 34, 39, 41, 43-45 above and further in view of Friede et al. (U.S. Patent No. 6544518; previously cited).
Applicant contends: Friede et al. fails to cure the deficiencies of Bachmeyer et al.
In view of applicant’s amendments and the withdrawal of the rejection over Bachmeyer et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. (previous rejection, maintained) Claims 33-35, 39, 41, 43-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of (U.S. Patent No. 4064232)(cited in applicant’s IDS submitted 4/14/2021; previously cited).
See claims 33-35, 39, 41, 43-45 as submitted 2/4/2022.
Applicant contends: neither the claims of the ‘108 patent nor Bachmeyer et al. teaches or suggests the claims as amended.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
As to the claim amendments, claim 33 recites “wherein the vaccine comprises 
10 pg/mL to less than 20 ng/mL of residual cell culture DNA, wherein the length of the residual cell culture DNA is less than 200 base pairs”. As claims 1-8, 10-18 of U.S. Patent No. 10655108 still recite “less than 10 ng per 0.5 ml residual DNA fragments of less than 300 base pairs”, and 10 ng per 0.5 ml is considered to correlate with 20 ng per ml, and the ranges of 10 pg/mL to less than 20 ng/mL of residual cell culture DNA, wherein the length of the residual cell culture DNA is less than 200 base pairs are considered to overlap in part with “less than 10 ng per 0.5 ml residual DNA fragments of less than 300 base pairs”, such a recitation is still considered obvious (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990);… [A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).
The rejection is maintained for reasons of record.

7. (previous rejection, maintained) Claims 36-38, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18 of U.S. Patent No. 10655108 in view of Bachmeyer et al. above as applied to claims 33-35, 39, 41, 43-45 above and further in view of Friede et al. (U.S. Patent No. 6544518; previously cited). The inadvertent typo indicated by applicant in footnote 1 on page 10 of applicant’s response of 2/4/2022 is noted.
See claims 36-38, 42 as submitted 2/4/2022.
Applicant contends: claim 33 is patentably distinct; neither Bachmeyer et al. nor Friede et al. cures the deficiencies; claims 36-38, 42 are patentably distinct.
Applicant’s arguments are considered but found unpersuasive.
See the rejection above and as recited in the previous Office Action. 

			Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.


Conclusion
8. No claims are allowed.
9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648